Case: 08-41138     Document: 00511020971          Page: 1    Date Filed: 02/04/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                          February 4, 2010

                                     No. 08-41138                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



JEFFREY MANN

                                                   Plaintiff - Appellant
v.

DENTON COUNTY TEXAS; STATE OF TEXAS; DENTON COUNTY
SHERIFF DEPARTMENT; BRUCE ISSACKS; PAIGE MCCORMICK; E LEE
GABRIEL, District Judge Denton County TX; BENNY PARKEY, Sheriff
Denton County TX

                                                   Defendants - Appellees




     Appeal from the United States District Court for the Eastern District of
                                    Texas
                                 4:08-CV-162


Before DAVIS, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*
        In this appeal, Jeffrey Mann acting pro se challenges the district court’s
dismissal of his § 1983 action which he filed on his own behalf and on behalf of




        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 08-41138       Document: 00511020971          Page: 2     Date Filed: 02/04/2010

                                       No. 08-41138

others against county and state officials for deprivation of his property that was
seized when he was arrested.1
       Mann complained to the district court about the confiscation of property
seized in connection with his arrest both as a deprivation of his property without
due process and as a violation of an agreement that formed a part of his plea
bargain to return non-contraband property. After considering the magistrate
judge’s report, the district court adopted the magistrate’s findings and
conclusions and held 1) that Mann’s due process claim was time barred and 2)
that Mann’s claim based on breach of his plea bargain was barred by the
Supreme Court’s holding in Heck v. Humphrey, 512 U.S. 477 (1994). The district
court then dismissed Mann’s due process claim under 28 U.S.C. § 1915A(b)(1)
and dismissed his claims based on breach of the plea bargain with prejudice
pending satisfaction of the Heck conditions.
       Mann’s appeal is primarily based on the district court’s dismissal of his
due process claims. We review de novo the district court’s dismissal pursuant
to § 1915A. Ruiz v. United States, 160 F.3d 273, 275 (5th Cir. 1998).
       First, as the district court properly recognized, a state actor’s negligent or
intentional deprivation of a plaintiff’s property does not result in a due process
violation if there exists an adequate state post-deprivation remedy. Hudson v.
Palmer, 468 U.S. 517, 533 (1984); Parrat v. Taylor, 451 U.S. 527, 535-55 (1981).
Texas law provides an adequate post-deprivation remedy for the taking of any
property. See Holloway v. Walker, 784 F.2d 1287, 1292 (5th Cir. 1986). Because
no specified federal statute of limitations exists for § 1983 claims, federal courts
borrow the forum state’s general or residual tort limitations period. Rodriguez


       1
         We only consider Mann’s appeal of the dismissal of his own suit. Mann has no right
to appeal on behalf of a multitude of allegedly similarly situated and aggrieved parties. See
Gonzales v. Wyatt, 157 F. 3d 1016, 1021 (5th Cir. 1998) (“In federal court a party can represent
himself or be represented by an attorney, but cannot be represented by a non-lawyer.”)
(citations omitted).

                                               2
   Case: 08-41138      Document: 00511020971         Page: 3     Date Filed: 02/04/2010

                                      No. 08-41138

v. Holmes, 963 F.2d 1178, 1184 (5th Cir. 1992). In Texas, the applicable period
is two years. Although state law controls the limitations period for § 1983
claims, federal law determines when a cause of action accrues. Brummett v.
Camble, 946 F.2d 172, 175 (5th Cir. 1988). Accrual begins “when the plaintiff
knows or has reason to know the injury which is the basis of the action.” Burrell
v. Newsome, 883 F.2d 416, 418 (5th Cir. 1989). Mann brought this suit in 2008,
more than five years after the alleged deprivation and five years after he signed
his plea agreement in which he allegedly extracted an agreement from the state
to return his property; therefore, the district court did not err when it concluded
that Mann’s due process claim is time barred.
       Second, the district court did not err when it concluded that Mann’s claim,
based on the violation of the terms of the plea bargain, is barred by Heck v.
Humphrey, 512 U.S. 477, 486 (1994). In Heck, the Supreme Court held that a
plaintiff who seeks damages under § 1983 for actions whose unlawfulness would
render a conviction or sentence invalid must first prove that the conviction or
sentence has been reversed, expunged, invalidated, or otherwise called into
question. Id. at 486. This court has held that Heck also applies where a plaintiff
seeks injunctive or declaratory relief which, if granted, would necessarily imply
that a conviction is invalid. Kutzner v.Montgomery County, 303 F. 3d 339,
340–41 (5th Cir. 2002); Shaw v. Harris, 116 Fed. Appx. 499 (5th Cir. 2004). In
this case, a successful outcome for Mann’s claims alleging breach of his plea
bargain could imply the invalidity of his plea and therefore his conviction. As
such, his claims were properly dismissed with prejudice until the Heck
conditions were met. See Johnson v. McElveen, 101 F.3d 423 (5th Cir. 1996).2


       2
        Mann raises a number of additional meritless issues, including that both the district
judge and the magistrate judge should have recused themselves and that material was
improperly excluded from the record. We have considered these arguments and rejected them.
Further, while this matter was on appeal, Mann moved this court to enter an injunction
ordering his transfer to another prison unit. We have no authority to consider this motion in

                                             3
   Case: 08-41138       Document: 00511020971         Page: 4   Date Filed: 02/04/2010

                                       No. 08-41138

       The judgment of the district court is


AFFIRMED




the first instance and therefore this motion is denied.

                                              4